928 A.2d 539 (2007)
283 Conn. 912
STATE of Connecticut
v.
Casmier ZUBROWSKI.
Supreme Court of Connecticut.
Decided July 17, 2007.
Daniel J. Krisch, special public defender, in support of the petition.
Rita M. Shair, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 101 Conn.App. 379, 921 A.2d 667 (2007), is granted, limited to the following issue:
"Did the Appellate Court improperly hold that the admission of an oral statement made by the defendant, while being *540 subjected to custodial interrogation by a Bristol police officer, was harmless beyond a reasonable doubt?"
The Supreme Court docket number is SC 17942.